Citation Nr: 0513485	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-00 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from June 1971 to December 
1975.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota (RO).  The veteran 
testified at a personal hearing held at the RO before a 
member of the Board in March 2005.  A transcript of the 
hearing is on file.

The issue of entitlement to service connection for hepatitis 
C is remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for right knee disability was denied by an unappealed rating 
decision dated in August 1976. 

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has not been received 
since the August 1976 rating decision.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for right knee disability is not new and 
material; and, therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2004).     




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).       

In February 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish new and material claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence has been received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2003).  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law and Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1104.  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim. 

VA must follow a two-step process in evaluating previously 
denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis, either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented, will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  Because the veteran filed his claim to 
reopen the issue of entitlement to service connection for 
right knee disability after August 29, 2001, the current 
version of the law is applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

Factual Background

The issue of entitlement to service connection for right knee 
disability was initially denied by an unappealed rating 
decision dated in August 1976 because VA examination in July 
1976 did not show any current knee disability.  The veteran 
was notified of the denial in September 1976, and he did not 
appeal.

Previously considered evidence

The evidence of record at the time of the August 1976 
rating decision consisted of the veteran's service medical 
records and a VA examination report dated in July 1976.  

According to the veteran's service medical records, the 
veteran twisted his right knee in May 1972; x-rays of the 
knee were considered normal.  The emergency room impression 
was of a sprain.  The impression on orthopedic clinic 
evaluation later in May 1972 was partial medial collateral 
ligament tear/stress.  The veteran was placed on a temporary 
30-day physical profile to avoid crawling, stooping, running, 
jumping, or standing or marching over 20 minutes.  The 
veteran complained of a right knee injury in September 1975.

On special VA musculoskeletal evaluation in July 1976, the 
veteran complained of knee injury in service with cracking 
and giving way.  Physical examination revealed a normal 
appearing right knee with intact ligaments and no quadriceps 
atrophy.  The veteran was able to do a deep knee bend, and 
drawer sign was negative.  There was full range of knee 
motion with no McMurray click sign.  History of knee injury 
was diagnosed.

Evidence received since August 1976

Evidence received since August 1976 consists of private 
treatment records dated from January 1992 to February 
2000, VA treatment records involving other disabilities 
dated in 2002 and 2003, a June 2003 VA evaluation of 
hepatitis, a March 2005 hearing transcript, and statements 
by and on behalf of the veteran.  

According to private treatment records dated in December 
1995, the veteran's medical history included slipping at 
work in August 1992 with the resultant onset of knee pain, 
a lateral meniscectomy in 1992, and arthroscopic 
debridements in 1993 and 1995.  The impression after 
evaluation in December 1995 was right lateral gonarthrosis 
with early medial gonarthrosis and patellofemoral 
arthrosis.  The veteran underwent right cemented 
tricompartmental total knee arthroplasty in February 1996.  
It was noted in February 1999 that the veteran was three 
years status post right total knee arthroplasty, that he 
was doing well, and that the knee problem was a 
work-related injury.

The veteran testified at his Board hearing in March 2005 
that he injured his right knee in service and that he has 
had right knee problems ever since.

Analysis

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The issue of entitlement to service connection for right knee 
disability was denied by an unappealed rating decision in 
August 1976 because no knee disability was found on VA 
examination in July 1976.  

The relevant medical evidence received by VA since August 
1976, which essentially consists of private treatment records 
beginning in January 1992, reveals that the veteran began 
complaining of right knee disability after he injured the 
knee at work in 1992, resulting in right knee surgery.  He 
underwent additional right knee surgery in February 1996.  In 
fact, it was noted in February 1999 that the veteran's right 
knee disability was a work-related injury.  Consequently, the 
medical evidence received since August 1976 does not show 
right knee disability until many years after service 
discharge; and there is no medical nexus evidence linking the 
veteran's current right knee disability to service.  

Although the veteran has contended that the right knee injury 
he incurred in service is the cause of his current right knee 
problems, his contentions cannot be used to establish a nexus 
between a current disability and service because a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

Because the veteran has not submitted competent medical 
evidence that serves to link current right knee disability to 
service, the evidence is not new and material and his claim 
may not be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability).  

The veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, and the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right knee disability 
not having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

A review of the claims file reveals that the veteran had 
hepatitis in service and that he currently has hepatitis C.  
Although a VA hepatitis evaluation was conducted in June 
2003, the examiner did not appear to have the claims file 
prior to the evaluation and did not provide a clear nexus 
opinion.

Consequently, there is no medical nexus opinion on file on 
whether the veteran's current hepatitis C is causally related 
to service, as is now called for by the VCAA.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam). 

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran should be contacted at 
his most recent address of record and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claim for 
service connection for hepatitis C.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the etiology of any current 
hepatitis.  The VA claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the evidence in the claims 
file, whether any hepatitis found is 
related to the veteran's military 
service, to include the hepatitis 
documented in his service medical 
records.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed should be provided.  The report 
prepared should be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for service connection for 
hepatitis C, taking into consideration any 
and all evidence that has been added to the 
record since its last adjudicative action.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative should then be 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


